Citation Nr: 1610418	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).



REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1969 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record shows that an April 2009 VA Form 21-22 appointed the West Virginia Division of Veterans Affairs as the Veteran's representative.  The Board notes that this veterans service organization has since been redesignated as the West Virginia Department of Veterans Assistance.  See W. Va. Code § 9A-1-1 (2011).

In a July 2015 decision, the Board reopened the claim for service connection for PTSD and expanded the issue to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board granted service connection for an anxiety disorder NOS and denied service connection for PTSD.  As such, the only issue remaining on appeal was entitlement to an acquired psychiatric disorder other than PTSD and anxiety disorder NOS.  The Board remanded that issue for further development in July 2015, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In the July 2015 remand, the Board determined that a VA examination was needed  to determine the nature and etiology of the Veteran's psychiatric disorders other than PTSD and an anxiety disorder NOS.  Specifically, the Board directed the examiner to provide a diagnosis of any acquired psychiatric disorder other than PTSD and anxiety disorder NOS, and if he or she disagreed with a diagnosis in file, the examiner should explain why the diagnosis was not warranted.  It was noted that the Veteran had been assessed as having a mood disorder NOS and dysthymia with agitated mood.  

The Veteran was afforded a VA examination in November 2015 at which time he was diagnosed with an unspecified anxiety disorder.  However, he is already service-connected for that disability, and the examiner did not address any of the other diagnoses of record.  Therefore, an additional VA examination and medical opinion are needed to ensure compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Louis A. Johnson VA Medical Center dated since September 2015.

2.  After completing the above actions, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder other than PTSD and anxiety disorder NOS.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has dysthymia, persistent depressive disorder, insomnia, and mood disorder NOS.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD and anxiety disorder NOS, the examiner should opine whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




